DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Application filed 09 Aug. 2022
	Claims 1-20 are pending in this case. Claims 1, 9, 13 and 18 are independent claims


Allowable Subject Matter
Claims 6, 11, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 12-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabbes et al. (Pub. No.: US 2016/0182412 A1; Filed: Dec. 19, 2014) (hereinafter “Kabbes”).

Regarding independent claims 1 and 13, Kabbes disclose a method for exchanging information, comprising:
receiving first text information sent by a second server (0005-0007; 0031; 0044; 0047-0048);
generating second text information based on the first text information (0033);
updating, in response to receiving an editing instruction sent by a client device of a user, the second text information (0036; 0038; 0045-0046); and
sending updates of the second text information to a client device of each user, to enable the client device of each user to update the first text information according to the updates (0009; 0011; 0036; 0038; 0045-0046; 0100-0101).

Regarding dependent claim 2, Kabbes disclose the method according to claim 1, wherein the first text information comprises a mail draft (0005-0007; 0031; 0044; 0047-0048), and the second text information comprises a shared document (0033; 0044; 0046).

Regarding dependent claim 3, Kabbes disclose the method according to claim 2, wherein the editing instruction comprises editing content and specified edit location, and the updating, in response to receiving an editing instruction sent by a client device of a user (0011), the second text information comprises:
extracting from the editing instruction, in response to receiving the editing instruction sent by the client device of the user, the editing content and the specified edit location (0008-0009; 0038-0040; 0045); and
updating the shared document according to the editing content and the specified edit location (0008-0009; 0038-0040; 0045; 0084).

Regarding dependent claim 4, Kabbes disclose the method according to claim 3, wherein the updating the shared document according to the editing content and the specified edit location comprises:
adding the editing content at the specified edit location of the shared document to update the shared document, wherein the specified edit location comprises at least one of: an address bar of the mail draft, a mail title of the mail draft, an attachment of the mail draft, and a mail body of the mail draft (0047; 0064; 0095; 0108; 0125-0126).

Regarding dependent claim 5, Kabbes disclose the method according to claim 2, wherein the sending updates of the second text information to a client device of each user comprises:
converting the updates of the shared document according to a preset data format, to make the converted updates of the shared document in conformity with a data format in which a first server communicates with the client device (0063-0064; 0074; 0140); and
sending the converted updates of the shared document to the client device of each user (0063-0064; 0074; 0140).

Regarding dependent claim 7, Kabbes disclose the method according to claim 2, wherein the editing instruction further comprises a user identity, and before updating the second text information, the method further comprises:
extracting the user identity from the editing instruction (0006-0007; 0056; 0063);
sending the user identity to the second server to cause the second server to authenticate the user identity (0006-0007; 0056; 0063); and
updating, in response to an authentication pass instruction sent by the second server, the shared document (0006-0007; 0056; 0063).

Regarding dependent claim 8, Kabbes disclose the method according to claim 7, further comprising:
receiving a mail sharing end instruction sent by the second server (0099; 0107; 0127); and
sending, in response to the mail sharing end instruction, a current mail draft to a client device of a user initiating the sharing (0099; 0107; 0127).

Regarding independent claims 9 and 18, Kabbes disclose a method for exchanging information, comprising:
determining first text information according to a text identity sent by a client device of a user (0005-0007; 0031; 0044; 0047-0048); and
sending the first text information to a first server, to enable the first server to generate second text information based on the first text information, and to update the second text information in response to receiving an editing instruction sent by the client device of the user, and send updates to a client device of each user for updating and displaying (0009; 0011; 0036; 0038; 0045-0046; 0100-0101).

Regarding dependent claim 10, Kabbes disclose the method according to claim 9, wherein the first text information comprises a mail draft (0005-0007; 0031; 0044; 0047-0048), and the second text information comprises a shared document (0033; 0044; 0046).

Regarding dependent claim 12, Kabbes disclose the method according to claim 11, further comprising:
sending, on receipt of a mail sharing end instruction sent by the client device of the user, the mail sharing end instruction to the first server, to enable the first server to send, in response to the mail sharing end instruction, a current mail draft to a client device of a user initiating the sharing, and delete the update message recorded in the message queue of editing content (0099; 0107; 0127).

Regarding dependent claim 14, Kabbes disclose the apparatus according to claim 13, wherein the second text information comprises a shared document, 
the editing instruction comprises editing content and a specified edit location (0063; 0082; 0095), and
the one or more processors, when executing the one or more programs, are further caused to perform:
extracting from the editing instruction, in response to receiving the editing instruction sent by the client device of the user, the editing content and the specified edit location (0008-0009; 0038-0040; 0045); and
updating the shared document according to the editing content and the specified edit location (0008-0009; 0038-0040; 0045; 0084).

Regarding dependent claim 15, Kabbes disclose the apparatus according to claim 14, wherein 
the first text information comprises a mail draft (0005-0007; 0031; 0044; 0047-0048), and
the one or more processors, when executing the one or more programs, are further caused to perform:
adding the editing content at the specified edit location of the shared document to update the shared document, wherein the specified edit location comprises at least one of: an address bar of the mail draft, a mail title of the mail draft, an attachment of the mail draft, and a mail body of the mail draft (0047; 0064; 0095; 0108; 0125-0126).

Regarding dependent claim 16, Kabbes disclose the apparatus according to claim 13, wherein
the second text information comprises a shared document (0033; 0044; 0046), and
the one or more processors, when executing the one or more programs, are further caused to perform:
converting the updates of the shared document according to a preset data format, to make the converted updates of the shared document in conformity with a data format in which a first server communicates with the client device (0063-0064; 0074; 0140); and
sending the converted updates of the shared document to the client device of each user (0063-0064; 0074; 0140).

Regarding dependent claim 20, Kabbes disclose the apparatus according to claim 19, wherein the one or more processors, when executing the one or more programs, are further caused to perform:
sending, on receipt of a mail sharing end instruction sent by the client device of the user, the mail sharing end instruction to the first server, to enable the first server to send, in response to the mail sharing end instruction, a current mail draft to a client device of a user initiating the sharing, and delete the update message recorded in the message queue of editing content (0099; 0107; 0127).


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768